The finding of permanent neglect entered against the mother was supported by clear and convincing evidence. Despite her completion of the recommended services, she was unable to demonstrate the necessary parenting skills, failed to consistently visit with the children, and failed to adequately plan for them because of her inability to separate from the father. The father continuously failed at his attempts at alcohol rehabilitation to the point of showing up smelling of alcohol for visits with the children. In addition, he did not complete anger management courses despite the two domestic violence petitions the mother had filed against him (see e.g. Matter of Jessica Victoria S., 47 AD3d 428 [2008]; Matter of Monica Betzy D., 291 AD2d 289 [2002]).
It was in the best interests of the children to terminate the mother’s parental rights in order to free the children for adop*529tion by their foster mother, with whom they had already resided for 3 Vs years and who provided the children with a stable, nurturing, well-supported environment (see e.g. Matter of Toyie Fannie J. [Toyie D.H.], 77 AD3d 449 [2010]).
We have considered the remaining arguments, including the mother’s request for a suspended judgment, and find them unavailing. Concur — Mazzarelli, J.R, Catterson, Moskowitz, Renwick and Abdus-Salaam, JJ.